Motion Granted; Appeal Dismissed and Memorandum
Opinion filed May 17, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00287-CV
____________
 
INTEX LIVINGSPACE, LTD., INTEX DESIGN L.L.C.,
BRUCE D. WOLFE AND FRED BEISER, Appellants
 
V.
 
ROSET USA CORPORATION, Appellee
 

 
On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2010-51720
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from an order signed March 28, 2011.  On May 2, 2011, appellants
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Brown, and
Christopher.